Citation Nr: 1431342	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-26 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for a service-connected right knee disability (prosthetic right knee replacement) from April 1, 2013, to present.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel








INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was previously before the Board on several occasions.  Most recently, in February 2014 this issue was remanded for further development.  Specifically, the Board requested updated VA treatment records be obtained and a new VA examination be provided.  The Board finds both of these requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

In April 2014 the Veteran filed a claim for a permanently disabled dependent.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Since April, 1, 2013, the Veteran's service-connected right knee disability (prosthetic right knee replacement) has not been manifested by severe painful motion or weakness, or higher intermediate degrees of residual weakness, pain, or limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a service-connected right knee disability (prosthetic right knee replacement) after April 1, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5055, 5256-5263 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran underwent total knee arthroplasty on his right knee in February 2012.  Afterwards he was assigned a schedular 100 percent rating for one year under VA regulations.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  After his one year total disability rating, a 30 percent rating was assigned under Diagnostic Code 5055 effective April 1, 2013.  The appropriateness of this 30 percent rating since April 2013 is currently before the Board.  The appropriateness of his ratings for his right knee prior to April 2013 was adjudicated in the Board's prior February 2014 decision.

Diagnostic Code (DC) 5055 provides that prosthetic replacement of the knee joint shall be rated at 100 percent for one year following the implantation of the prosthesis.  After that one year, the minimum rating assigned will be 30 percent.  38 C.F.R. § 4.71a.

A higher rating may be provided for intermediate degrees of residual weakness, pain, or limitation of motion as rated by analogy to diagnostic codes 5256, 5261, or 5262.  A maximum 60 percent rating may be provided for chronic residuals of prosthetic knee replacement consisting of severe painful motion or weakness in the affected extremity.

Diagnostic Code 5256 provides ratings based on ankylosis of the knee.  DC 5261 provides a higher 40 percent rating may be warranted if extension of the leg is limited to 30 degrees.  Finally, DC 5262 provides ratings based on impairment of the tibia and fibula. 
 
Medical records since April 2013 have been carefully reviewed and considered, however, as will be discussed, the evidence does not establish the Veteran's right knee disability post-knee arthroplasty warranted a rating in excess of 30 percent.

The Veteran continued to experience pain and swelling in his right knee more than a year after his total knee arthroplasty.  For example, in August 2013 Veteran reported continued pain and swelling to a VA medical professional.  He described he was able to function with his right knee, but not jog.  The medical professional noted some edema and pain with movement in the right knee.  

In April 2014, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  Upon examination, the Veteran's gait was normal, and he did not require assistive devices for ambulation.  Upon testing, his strength, coordination, senses, balance, and alignment were all normal.  Additionally Lachman and posterior drawer testing were normal, indicating no instability.

Range of motion was flexion to 110 degrees and full extension to zero degrees, with no objective evidence of painful motion.  Additional testing was performed after repetitive use, but no additional limitation of motion was noted.  Imaging studies revealed moderate joint effusion.  The examiner opined the Veteran had mild functional impairment in his right knee.

Based on the foregoing, the evidence does not establish the Veteran experienced chronic residuals include severe painful motion or weakness in his right knee following knee replacement.  Although the Veteran described experiencing pain with motion of his right knee, he did not describe severe pain, and instead noted he could function with his right knee.  Additionally, no objective evidence of painful motion was noted during his April 2014 examination, even after repetitive use testing.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Finally, no weakness was demonstrated during the Veteran's recent VA examination.  Therefore, the Veteran has not met the criteria for a higher 60 percent rating under diagnostic code 5055.

The Board has also considered whether higher rating is warranted for intermediate degrees of impairment between 30 percent and 60 percent under the appropriate diagnostic codes related to the knee.  However, the evidence does not establish the Veteran had any ankylosis of the knee or impairment of the tibia and fibula, therefore ratings under diagnostic code 5256 or 5262 are not warranted.  Additionally, range of motion testing conducted in April 2014 reflects the Veteran had extension and flexion well in excess of the criteria for a compensable rating under diagnostic codes 5260 and 5261.  

Therefore, the evidence does not establish the Veteran met the criteria for a rating in excess of 30 percent for status-post right knee total knee arthroplasty at any point after April 2013.  He did not demonstrate compensable limitation of motion, ankylosis, impairment of the tibia and fibula, instability, or chronic residuals consisting of severe painful motion or weakness.  Accordingly, his appeal for an increased rating is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's right knee disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain and swelling.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as discussed above.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed, but instead voluntarily retired from his previous career in textile sales.  He has not, however, alleged that he is unemployable on account of his service connected right knee disability.  Moreover, during his recent April 2014 VA examination the examiner specifically opined the Veteran's right knee disability did not impact his ability to work. Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected right knee disability.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in October 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained.  The Veteran has not indicated he received any relevant, private treatment regarding his right knee disability since April 2013.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

A rating in excess of 30 percent for service-connected right knee disability after April 1, 2013, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


